            Case 2:15-cv-03895-RA Document 28 Filed 05/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                             USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                            DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC#:
 FRANK VACCARO,                                                          DATE FILED: 5-15-20

                                Plaintiff,
                                                                         15-CV-3895 (RA)
                           v.
                                                                              ORDER
 CORPORATE RESOURCE SERVICES, INC.,

                             Defendant.



RONNIE ABRAMS, United States District Judge:

         On July 27, 2015, Defendant advised the Court that it had filed for Chapter 11 bankruptcy

and that this action was thus subject to the automatic stay provision of the Bankruptcy Code, 11

U.S.C. § 362. On July 28, 2015, the Court directed the Clerk of Court to place this action on the

suspense docket. Since then, the Court has required periodic status updates from the parties, the

most recent of which was filed on September 10, 2019. On April 1, 2020, the Court ordered

Plaintiff to submit a status update no later than May 1, 2020. To date, however, Plaintiff has not

done so. No later than May 29, 2020, Plaintiff shall submit a status update to the Court. If Plaintiff

fails to do so, the Court may dismiss this action for failure to prosecute pursuant to Federal Rule

of Civil Procedure 41(b)

         Plaintiff shall provide a copy of this Order to Defendant.

SO ORDERED.

Dated:      May 15, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
